Citation Nr: 1542274	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1983 to September 1983 and from August 2003 to April 2004, with additional service in the Army National Guard, which included inactive duty for training (INACDUTRA) service and active duty for training (ACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service.
 
2.  Symptoms of bilateral hearing loss were not chronic in service or continuous since service separation. 
 
3.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.
 
4.  Currently diagnosed bilateral sensorineural hearing loss is not related to active service, to include in-service noise exposure.

5.   The Veteran's bilateral hearing loss is not due to injury or disease that had its onset in ACDUTRA or INACDUTRA service.

6.  The Veteran's bilateral hearing loss was not aggravated by his second period of active duty service. 




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in December 2010.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records from his first period of active service and his National Guard Service, VA and private medical treatment evidence, and lay statements of the Veteran and his spouse.  A February 2011 formal finding notes that the service treatment records from the period of August 2003 to April 2004 are unavailable.  In these circumstances, when a veteran's service treatment are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran underwent a VA audiology examination in January 2011.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Bilateral sensorineural hearing loss, an organic disease of the nervous system, is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(22-24); see McManaway v. West, 
13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty.").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has hearing loss as a result of acoustic trauma during his National Guard service, which included periods of ACDUTRA and INACDUTRA.  He reported noise exposure as a cannon crew member, and from the firing of howitzers, grenade launchers, machine guns, rifles, and pistols.  

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service.

Service treatment records show that his hearing acuity was within normal limits in October 1982, prior to his first period of active duty for basic training.  A March 1986 Army National Guard report of medical history showed hearing acuity had decreased since October 1982, but was still within normal limits.  In June 1999, audiometric testing showed that the Veteran had a left ear hearing loss disability for VA purposes.  A July 2003 report of medical examination, conducted one month prior to his second period of active duty service, shows that the Veteran had a hearing loss disability for VA purposes in both ears.  

The Board finds that symptoms of bilateral hearing loss were not chronic during the Veteran's first period of active duty service or continuous after service separation.  Service treatment records show that hearing acuity was within normal limits for VA purposes at entrance into active duty service.  There were no complaints or treatment for hearing loss or ear problems during the first period of active duty service.  The Board further finds that the weight of the evidence demonstrates that symptoms of bilateral hearing loss did not manifest to a compensable degree within one year of separation from the first period of active duty service.  Army National Guard records indicate that a hearing loss disability for VA purposes did not manifest until approximately seven years after separation.  

The Veteran was provided a January 2015 VA audiology examination.  He reported in-service noise exposure during basic training and for yearly qualifications in the National Guard.  He stated that he used hearing protection.  He reported civilian noise exposure from employment as a concrete worker with exposure to noise from large diesel engine mixers and power tools for six years with hearing protection.  He worked as a carpenter for four years, when he was exposed to noise from power tools, air compressors, and generators.  He was a heavy equipment operator for 20 years, where he was exposed to noise from backhoes, bulldozers and loaders with hearing protection.  His recreational noise exposure includes hunting, using a riding lawn mower, a weed whip, a snow blower, power tools, a chainsaw, a shop vacuum, a snowmobile, a motor boat, and a motorcycle, all with use of hearing protection.  

Audiometric findings revealed a hearing loss disability for VA purposes.  As to the question of whether the current hearing loss could be related to service, the VA examiner stated that she "cannot opine since opinion would be based on mere speculation...  It is impossible to know with any certainty what caused this Veteran's hearing loss, not only has Veteran been exposed to noises as a National Guardsman but also as a civilian.  How does one compare two weeks per year of noise in the military versus approximately 46 to 48 weeks per year of noise from employments.  His active duty time has been minimal with a total of one year for all of his deployments and he was not in combat.  If one would rely on time, then his employments would be deemed the cause of his hearing loss.  In terms of any causal relationship between shifts noted in service and Veteran's current hearing loss, examiner cannot say without resorting to mere speculation due to the above reasons."

The Veteran's spouse submitted a May 2011 lay statement, asserting that the Veteran's hearing has decreased "since I have been with him for the past 13 years," or since approximately 1998.  As noted, National Guard audiometric testing of June 1999 showed decreased hearing acuity in both ears and a hearing loss disability for VA purposes in the left ear.    
 
The Veteran submitted a March 2012 opinion from a private audiologist, Dr. C.R.B.  After taking the Veteran's history and conducting an examination of the Veteran, Dr. C.R.B. diagnosed mixed hearing loss, and opined that he may have "a separate underlying condition (such as otosclerosis) that may be contributing to the mixed nature of his hearing loss."  Dr. C.R.B. further stated that, "in regards to [the Veteran's] hearing loss being related to noise exposure, [his] test results do not display the typical hearing loss configuration/pattern often see in individuals who have had significant noise exposure due to the mixed nature of his hearing loss.  However, his thresholds are the most significant in both ears at 4000 Hz which is a characteristic found in individuals who have had noise exposure.  It is at least as likely as not that some but not all of [the Veteran's] hearing loss can be contributed to noise exposure."  Dr. C.R.B. did not distinguish between the Veteran's in-service noise exposure and his occupational and recreational noise exposure.

The Board finds that the weight of the evidence demonstrates that currently diagnosed bilateral sensorineural hearing loss is not related to active service or any period of ACDUTRA or INACDURTA service.  As noted, the medical evidence provided by the January 2011 VA examiner indicates that the Veteran's current hearing loss is more likely related to his occupational noise exposure, based on the length of time of such exposure.  The March 2012 statement from Dr. C.R.B. indicates that the Veteran's hearing loss is more likely primarily due to an underlying condition, rather than noise exposure.  Taken together, the January 2011 and March 2012 medical opinions indicate that is less likely than not that the Veteran's hearing loss was caused by in-service noise exposure.  

The Veteran is competent to report symptoms of hearing loss that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, he is competent in some cases to provide an opinion as to the etiology of a disorder.  Jandreau, 492 F.3d 1372, 1377.  While the Veteran is competent to assert that he noticed hearing problems in service, he is not is not shown to have the training and expertise necessary to diagnose a hearing loss disability for VA purposes, because such diagnosis requires precise audiometric testing and interpretation.  Similarly, he is not competent to assert that his current hearing loss disability was caused by noise exposure in service and not his confirmed occupational noise exposure. 

As such, the Board finds that the January 2011 VA audiology examination and the March 2012 opinion from Dr. C.R.B. provide the most probative evidence of record with respect to the nature and etiology of the Veteran's current hearing loss.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion. 

Finally, the Board finds that hearing loss was not aggravated during the Veteran's second period of active duty service.  As noted, service treatment records for that period, from August 2003 to April 2004, are not available.  Audiometric findings from July 2003, just prior to the second period of active duty service, show a hearing loss disability for VA purposes.  There is no audiometric data at separation, or for many years after separation, that might indicate whether a threshold shift took place during those seven months.  Audiology examinations of January 2011 and March 2012 do not suggest that hearing loss was aggravated beyond its natural progression during that time.  Further, the Veteran himself has not alleged that hearing loss was aggravated during that time.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


